On Rehearing.
In motion for rehearing by the Railroad Commission, the Attorney General urges that the trial court’s judgment setting aside the order of September 25, 1934, should be affirmed on the ground that, Turnbow having already filed suit in the district court to set aside the order of the commission dated September 7, 1934, involving the same property, which suit was pending on said September 25th, the commission was without jurisdiction to issue its order of September 25, 1934; and not, as stated in our opinion, *1100because no notice nor hearing was had on the so-called motion of Turnbow filed with and acted upon by the commission on September 25, 1934, wherein two wells, instead of six, were sought to be drilled upon said 2%-acre tract.
It is true that the Attorney General does make such admission in his brief; but,, under the facts and circumstances, the application, denominated a motion for a rehearing, filed with the commission on September 25, 1934, and then granted, was in effect a new application, seeking a different number of wells in different locations from those sought in the original application. It should have been so treated by the commission. And as stated by us in our opinion in Barnsdall Oil Co. v. Railroad Comm., 90 S.W.(2d) 663, was acted upon “obviously without further notice to adjacent leaseholders or further hearing,” etc. In addition to the grounds stated in our original opinion herein, therefore, as rendering said order invalid, may be added that of lack of jurisdiction in the commission to issue same.
Other matters complained of are, we think, sufficiently discussed in our original opinion and need not be further considered here. The motion is therefore overruled.
Overruled.